            Case 2:15-cv-01901-TSZ Document 378 Filed 03/25/21 Page 1 of 2




 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 5                                 AT SEATTLE

 6
      SEATTLE TIMES COMPANY,
 7                      Plaintiff,
 8        v.
 9    LEATHERCARE, INC.; STEVEN RITT;
      and the marital community composed of
10    STEVEN RITT and LAURIE ROSEN-                  C15-1901 TSZ
      RITT,
11
                        Defendants/Third-Party       MINUTE ORDER
12                      Plaintiffs,

13        v.

14    TOUCHSTONE SLU LLC; and
      TB TS/RELP LLC,
15
                        Third-Party Defendants.
16
        The following Minute Order is made by direction of the Court, the Honorable
17 Thomas S. Zilly, United States District Judge:

18         (1)   The unopposed motion, docket no. 376, brought by Seattle Times Company
   to release Appeal (Supersedeas) Bond No. 52BSBIA4549, docket no. 355, is GRANTED,
19 and both Seattle Times Company and Hartford Fire Insurance Company are hereby
   released from any liability in connection with said bond.
20
           (2)   The unopposed motion, docket no. 377, brought by LeatherCare, Inc., to
21 release Appeal (Supersedeas) Bond No. 107105332, docket no. 347, is GRANTED, and
   both LeatherCare, Inc. and Travelers Casualty and Surety Company of America are
22 hereby released from any liability in connection with said bond.

23

     MINUTE ORDER - 1
             Case 2:15-cv-01901-TSZ Document 378 Filed 03/25/21 Page 2 of 2




 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 25th day of March, 2021.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Gail Glass
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
